DETAILED ACTION
Applicants' arguments, filed May 20, 2022, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Election/Restrictions
Applicants elected Group I, claims 1-16, without traverse on July 22, 2020. Claims 17-20 stand withdrawn from further consideration. Claims 2, 8, 12, and 13 have since been cancelled by Applicants without prejudice or disclaimer. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
Applicants have filed no information disclosure statement. Applicants are reminded of their duty to disclose information material to patentability. See MPEP 2000 and 37 CFR 1.56. 

Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, 9-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. 2011/0002977) in view of Charcosset (Preparation of liposomes at large scale using the ethanol injection method: Effect of scale-up and injection devices, Chemical Engineering Research and Design, 94 (2015) 508–515), further in view of Chiang (U.S. 2013/0129703). 
Li teaches forming small unilamellar liposomes by mixing an organic solvent with a suitable phospholipid such as DSPC and cholesterol [0026][0028]. Cholesterol may be present at 50% (mol/mol)[0028]. The liposome preparation methods are based on a triple phase mixture of ethanol, phospholipids and water [0031] using e.g. ammonium sulfate solution as the aqueous phase [0032].  A drug is incubated with the liposomes for an hour at 60-65ºC [0051]. Passive loading methods such as organic solvent injection may be performed [0032]. The resulting composition is filtered and encapsulation efficiency determined [0051]. Determining encapsulation efficiency may be performed by centrifugation as the technique is short, does not require expensive instruments, and has small dilution rate [0042]. 
Charcosset teaches mixing ethanol and lipoid®S100, having 94% phospholipid, to form an organic phase (i.e. first solution) (p.510). An aqueous phase of water, and optionally a drug, is also formed (p.510-512). Both phases are stirred (i.e. vortexed) and may be heated up to 50ºC (p.511). The organic phase was injected into the organic phase to form a liposomal suspension comprising small unilamellar liposomes (p.509-511). The liposomal suspension was stirred and then concentrated by evaporating the ethanol using reduced pressure at 50ºC for 1.5 hours (p.511). The suggested stirring rate is 300rpm (p.511). The liposome suspensions were then stored at 5ºC (p.512). 
Chiang teaches using a centrifuge for concentrating samples [0276]. Centrifuge settings may include 6000g [0513] and the use of an Amicon Ultra-15 (100kDa) filter unit [0505]. The centrifuge step is repeated until the volume is reduced to 150µL [0505]. 
It would have been prima facie obvious to a person having ordinary skill in the art making liposomes using organic solvent injection method as taught by Li to follow established procedures for organic solvent injection such as those set forth in Charcosset and established centrifuge procedures for concentrating a sample as set forth in Chiang.

Claims 1, 3-7, 9-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Li (U.S. 2011/0002977) in view of Charcosset (Preparation of liposomes at large scale using the ethanol injection method: Effect of scale-up and injection devices, Chemical Engineering Research and Design, 94 (2015) 508–515), and Chiang (U.S. 2013/0129703) the combination taken further in view of Zabicky (U.S. 2009/0011002). 
The combination of Li and Charcosset is discussed above. 
Zabicky teaches ethanol injection but uses isopropyl alcohol as the organic solvent (see entire document). Exemplary formulations demonstrate the isopropyl alcohol to be present around 80wt% (Examples). The solvent used may be a combination of solvents [0016-0018]. 
It would have been prima facie obvious to one having ordinary skill in the art making liposomes according to Li, Charcosset and Chiang to use a combination of organic solvents, including isopropyl alcohol, such as taught by Zabicky. 


Obviousness Remarks
Applicants argue that the combination of Li and Charcosset fail to teach or suggest heating the composition to 52-58ºC as instantly claimed, so the rejection should be withdrawn. 
Examiner disagrees. Li teaches heating to 60-65ºC and Charcosset teaches heating to 50ºC. Heating to 60-65ºC would include heating to the instantly recited range. Moreover, a person having ordinary skill in the art following the teachings of Li and Charcosset would be motivated to heat to 50-65ºC, which overlaps with the instantly recited range of 52-58ºC. Thus, the instantly recited range is rendered prima facie obvious by MPEP 2144.05.


Conclusion
No claims are currently allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612